957 So. 2d 704 (2007)
Anita EDWARDS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-1099.
District Court of Appeal of Florida, First District.
June 5, 2007.
Anita Edwards, pro se, Petitioner.
Bill McCollum, Attorney General, and Anne C. Conley, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the June 27, 2006, order denying motion for postconviction relief in Bay County Circuit Court case number 04-1843-H. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
WOLF, DAVIS, and THOMAS, JJ., concur.